[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               MAY 1, 2008
                          Nos. 07-12716 & 07-12717
                                                           THOMAS K. KAHN
                                                                CLERK

                  D. C. Docket Nos. 98-00238 CR-J-25-TEM
                                    03-00250 CR-J-25-TEM

UNITED STATES OF AMERICA,

                                                Plaintiff-Appellant,

                                    versus

NURKIS MORA,
a.k.a. Ronald Carmen,

                                                Defendant-Appellee.



                 Appeals from the United States District Court
                      for the Middle District of Florida


                                (May 1, 2008)

Before BIRCH, DUBINA and HILL, Circuit Judges.

PER CURIAM:
      The United States appeals Nurkis Mora’s sentence for her two convictions:

conspiracy to distribute cocaine and failure to appear. In December 1998, Mora

pleaded guilty to conspiring to distribute cocaine. Two months later, Mora,

released pending sentencing, fled. In October 2006, almost eight years after Mora

fled, U.S. Marshals caught her in Miami, Florida. Mora pleaded guilty to failure

to appear, and the district court held a sentencing hearing.

      At sentencing, Mora requested an offense-level reduction for acceptance of

responsibility, despite her flight from the law. The district court granted the

reduction, orally adopting the reasoning in the Presentence Investigation Report

(“PSI”). The PSI notes that after her first arrest—the cocaine-conspiracy

arrest—Mora “made a candid admission of her involvement in the offense of

conviction” but “categorically impeded the administration of justice” by failing to

appear. PSI at 7. It next notes that she “candidly admitted committing the offense

of bail jumping.” Id. Apparently based on these candid admissions, the PSI

recommends that Mora receive a two-level reduction for acceptance of

responsibility. Id. at 9. The PSI relegates its analysis to a footnote:

      Although bail jumping is inconsistent with acceptance of

      responsibility as to the underlying offense, the defendant has

      truthfully admitted the conduct comprising the bail jumping offense

                                           2
      on its merits, and has not falsely denied any additional relevant

      conduct . . . for which she is accountable under the provisions of

      relevant conduct.

Id. at 9 n.4. This reasoning, adopted by the district court, rejects acceptance of

responsibility “as to the underlying offense,” but grants acceptance of

responsibility for the “conduct comprising the bail jumping offense.”

      We conclude from the record that the district court committed procedural

error in calculating the Guidelines range when it granted an offense-level

reduction for acceptance of responsibility. We have held that “[a] defendant who

fails to accept responsibility for all of the crimes he has committed and with which

he has been charged is entitled to nothing under [the acceptance-of-responsibility

provision].” United States v. Thomas, 242 F.3d 1028, 1034 (11th Cir. 2001). The

district court, sentencing Mora for two distinct offenses—conspiracy to distribute

cocaine, and failure to appear—found that she accepted responsibility for the

failure to appear, but not for the cocaine conspiracy. In those circumstances,

under Thomas, the defendant is not entitled to an offense-level reduction for

acceptance of responsibility. Because it was procedural error for the district court

to grant an acceptance-of-responsibility reduction in these circumstances, we




                                          3
vacate Mora’s sentence and remand this case for resentencing consistent with this

opinion.

      VACATED and REMANDED.




                                        4